BYLAWS OF AZZ incorporated As Amended and Restated Through April 2, 2009 Contents Art.1: Offices 1.01Principal Office 1.02Registered Office 1.03Other Offices Art.2: Meetings of Shareholders 2.01Place of Meetings 2.02Annual Meeting 2.03Special Meetings 2.04Notice of Meetings 2.05Voting Lists 2.06Quorum 2.07Organization of Meetings 2.08Business to be Conducted 2.09Proxies 2.10Voting of Shares 2.11Voting of Shares by Certain Holders 2.12Record Date; Closing Transfer Books Art.3:Directors 3.01Management 3.02Number; Qualification; Election; Term 3.03Change in Number 3.04Resignation 3.05Removal 3.06Vacancies 3.07Election of Directors 3.08Nomination of Directors 3.09Place of Meetings 3.10First Meetings 3.11Regular Meetings 3.12Special Meetings 3.13Quorum; Majority Vote 3.14Compensation 3.15Procedure 3.16Interested Directors, Officers and Shareholders 3.17Committees of the Board 3.18Advisory Directors i Art.4:Notice and Attendance through Use of Electronic Equipment 4.01Method 4.02Waiver 4.03Telephone and Similar Meetings Art.5: Officers and Agents 5.01Number; Qualification; Election; Term 5.02Removal 5.03Vacancies 5.04Authority 5.05Compensation 5.06Chairman of the Board 5.07Chief Executive Officer 5.08President 5.09Vice President 5.10Secretary 5.11Assistant Corporate Officers 5.12Treasurer Art.6: Certificates and Shareholders 6.01Certificates 6.02Replacement of Lost or Destroyed Certificates 6.03Transfer of Shares 6.04Registered Shareholders 6.05Pre-Emptive Rights 6.06Treasury Stock 6.07Dividends and Reserves Art. 7:General Provisions 7.01Books and Records 7.02Annual Statement 7.03Contracts 7.04Loans 7.05Checks, drafts, etc. 7.06Deposits 7.07Fiscal Year 7.08Seal 7.09Resignation 7.10Amendment of Bylaws 7.11Construction 7.12Relation to Laws and Articles Art. 8: Indemnification 8.01Indemnification; Insurance ii Art. 9:Transition Provisions 9.01Prior Bylaws 9.02Directors and Officers 9.03Effect of Section 2.03 9.04Effect of Article 9 iii Article 1: Offices Section 1.01.Principal Office.The principal office of AZZ incorporated (the “Corporation”) shall be maintained in Tarrant County, Texas. Section 1.02.Registered Office.The registered office of the Corporation shall be maintained in the State of Texas as required by law.The registered office of the Corporation may be, but need not be, the same as the principal office.The address of the registered office may be changed from time to time by the Board of Directors of the Corporation (the “Board”) in the manner provided by law. Section 1.03.Other Offices.The Corporation may also have offices at such other places, both within and without the State of Texas, as the Board may from time to time determine or the business of the Corporation may require. Article 2:Meetings of Shareholders Section 2.01.Place of Meetings.The Board may designate any place, either within or without the State of Texas, as the place of meeting for any annual meeting or for any special meeting called by the Board.If no designation is made, or if a special meeting is called other than by the Board, the place of meeting shall be the principal office of the Corporation. Section 2.02.Annual Meeting.(a) The annual meeting of shareholders shall be held each year at a time and on a day as may be selected by the Board.At the meeting, the shareholders shall elect Directors and transact such other business as may properly come before the meeting. (b)If an annual meeting is omitted by oversight or otherwise and not held as provided herein, an annual meeting may be called at a later date in the manner provided for special meetings, and business transacted at such a meeting shall be valid as if transacted at an annual meeting held as provided herein. Section 2.03.Special Meetings.(a) Unless otherwise prescribed by law or by the Articles of Incorporation of the Corporation (the “Articles”) or these Bylaws, special meetings of the shareholders may be called for any purpose by (i) the Chairman of the Board (ii) the President, if no Chairman of the Board has been elected, (iii) the Board, or (iv) the holders of at least fifteen percent of all of the shares entitled to vote at the meetings. (b)Business transacted at any special meetings shall be confined to the purpose or purposes stated in the notice of the meeting. Section 2.04.Notice of Meetings.(a)Written or printed notice of all meetings of shareholders stating the place, day and hour thereof, and, in the case of a special meeting, the purpose or purposes for which the meeting is called, shall be delivered by personal delivery or by mail, not less than 10 days nor more than 60 days before the date of the meeting, to each shareholder entitled to vote at the meeting.If mailed, notice shall be deemed delivered when deposited in the United States mail addressed to the shareholder at his address as it appears on the share transfer records of the Corporation, with postage thereon prepaid. 1 (b)Delivery of any notice of a shareholder meeting to any officer or manager of a corporation, company or association, or to any member of a partnership, shall constitute delivery of the notice to the corporation, company, association or partnership. Section 2.05.Voting Lists.(a)At least ten days before each meeting of shareholders, the officer or agent having charge of the share transfer records of the Corporation shall make a complete list of shareholders entitled to vote at the meeting.The list shall be arranged in alphabetical order and show the address of each shareholder and the number of shares held by each.For a period of ten days prior to the meeting, the list shall be kept on file at the registered office or principal place of business of the Corporation and shall be subject to inspection by any shareholder at any time during usual business hours.The list shall also be produced and kept open at the time and place of the meeting and shall be subject to the inspection of any shareholder during the whole time of the meeting.The original share transfer records shall be prima facie evidence as to who are the shareholders entitled to examine such list or share transfer records or to vote at any meeting of shareholders. (b)Failure to comply with the requirements of this Section 2.05 with respect to any meeting of shareholders shall not affect the validity of any action taken at such meeting. Section 2.06.Quorum.(a)The holders of a majority of the shares issued and outstanding and entitled to vote, present in person or represented by proxy, shall constitute a quorum for the transaction of business at any meeting of shareholders except as otherwise provided by law, the Articles or these Bylaws.Once a quorum is present, the shareholders may continue to transact business properly brought before the meeting until adjournment notwithstanding the withdrawal of enough shareholders to leave less than a quorum. (b)If a quorum is not present at any meeting of shareholders, the shareholders entitled to vote at the meeting, present in person or represented by proxy may, by majority vote, adjourn the meeting from time to time, without notice other than announcement at the meeting, until a quorum is present.At an adjourned meeting at which a quorum is present, any business may be transacted which might have been transacted at the meeting under the notice of the meeting as originally given. (c)For the purposes of determining the presence of a quorum, abstentions and broker non-votes, as defined in Section 2.10(c), shall be treated as shares present and entitled to vote. Section 2.07.Organization of Meetings.(a)The Chairman of the Board shall preside at all meetings of the shareholders.In the absence of the Chairman of the Board or if no Chairman has been elected, the President or, in his absence, the Vice President shall preside.In the absence of all of these officers, any shareholder or the duly appointed proxy of any shareholder may call the meeting to order and a chairman shall be elected from among the shareholders present. 2 (b)The Secretary of the Corporation shall act as secretary at all meetings of the shareholders.In the absence of the Secretary, an Assistant Secretary shall so act, or, in the absence of all of these officers, the person presiding at a meeting may appoint any person to act as secretary of the meeting. Section 2.08.Business to be Conducted.(a)Only such business may be conducted at an annual or special meeting of the shareholders as shall have been properly brought before the meeting in accordance with this Section 2.08.To be properly brought before an annual or special meeting, business must be (i) specified in the notice of meeting given by or at the direction of the Board, (ii) otherwise properly brought before the meeting by or at the direction of the Board, or (iii) properly brought before the meeting by a shareholder.The fact that business is being properly brought before a meeting by or at the direction of the Board shall not excuse or eliminate the need of a shareholder to comply with this Section 2.08 in order to properly bring business before such meeting. (b)In addition to any other applicable requirements, for business to be properly brought before an annual or special meeting by a shareholder, the shareholder must give the Secretary of the Corporation timely written notice as required by this Section 2.08(b).To be timely,a shareholder’s notice must be received at the principal office of the Corporation not less than 90 days nor more than 120 days prior to the annual meeting. (c)A shareholder’s notice to the Secretary must set forth the following information regarding the matters proposed to be brought before the annual or special meeting:(i) a brief description of each business matter which the shareholder proposed to bring before the meeting, the text of the proposal or business and the text of any resolutions proposed for consideration, (ii) the reasons for bringing each such business matter before the meeting, (iii) in the event that the proposed business includes a proposal to amend these Bylaws, the complete text of the proposed amendment, and (iv) any material interest of the proposing shareholder in such business, including, without limitation, any anticipated benefit to the shareholder from the approval of such business. (d)A shareholder’s notice to the Secretary with respect to an annual or special meeting must set forth certain information regarding such shareholder, including (i) the name and record address of the shareholder giving such notice, (ii) the class and number of shares of the Corporation which are beneficially owned by the shareholder, (iii) any derivative, short, hedged or other economic interest in the shares of the Corporation held by such shareholder (which information shall be required to be supplemented by such shareholder not later than ten (10) calendar days after the record date for the meeting to disclose such ownership as of the record date), (iv) whether and to what extent any agreement, arrangement or understanding has been made, the effect or intent of which is to increase or decrease the voting power of such shareholder with respect to any shares of the capital stock of the Corporation, without regard to whether such transaction is required to be reported or disclosed to the United States Securities and Exchange Commission (the “SEC”), (v) a representation as to whether the shareholder intends to solicit proxies, (vi) a representation as to whether such shareholder intends to appear in person or by proxy at the meeting to bring the proposal before the meeting, (vii) a description of all arrangements or understandings between such shareholder and any other person or persons (including, without limitation, the names of such person(s)) pursuant to which the proposal is to be made by such shareholder, (viii) such other information regarding the shareholder in his or her capacity as a proponent of a shareholder proposal that would be required to be disclosed in a proxy statement or other filing with the SEC required to be made in connection with the contested solicitation of proxies pursuant to the SEC’s proxy rules, and (ix) any material interest of the shareholder in such business. 3 (e)Notwithstanding anything in these Bylaws to the contrary, no business shall be conducted at an annual or special meeting unless properly brought before the meeting in accordance with this Section 2.08, irrespective of whether the shareholder bringing such business before the meeting is seeking to have the proposal for such business included in the Corporation’s proxy statement filed on Schedule 14A with respect to an annual or special meeting pursuant to Rule 14a-8 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or whether such shareholder intends to prepare and mail his or her own proxy statement.If the chairman of a meeting should find that the facts warrant a determination that a business matter is not properly brought before the meeting in accordance with this Section 2.08, he shall so declare to the meeting, and the matter shall not be considered at the meeting. Section 2.09.Proxies.(a)At any meeting of the shareholders, every shareholder having the right to vote shall be entitled to vote in person or by proxy executed in writing by the shareholder or by his duly authorized attorney-in-fact.No proxy shall be valid after eleven months from the date of its execution unless otherwise provided in the proxy.Each proxy shall be revocable unless the proxy form expressly and conspicuously states that the proxy is irrevocable and the proxy is coupled with an interest.All proxies shall be filed with the Secretary of the Corporation prior to or at the time of the meeting at which they are to be voted. (b)In the event that any instrument in writing shall designate two or more persons to act as proxies, a majority of such persons present at the meeting or, if only one shall be present, then that one, shall have and may exercise all of the powers conferred by such written instrument upon all the persons so designated unless the instrument shall otherwise provide. Section 2.10.Voting of Shares.(a)Subject to Section 2.12, each shareholder, regardless of class, shall be entitled at each meeting of shareholders to one vote on each matter submitted to a vote at the meeting.Once a quorum is present at any meeting of shareholders, the vote of the holders of a majority of shares entitled to vote and present in person or represented by proxy shall decide any question brought before the meeting unless the question is one upon which, by express provision of law or the Articles or these Bylaws, a different vote is required in which case such express provision shall control the decision of the question. (b)For the purpose of determining whether a majority, or any different required vote of shares present and entitled to vote, has voted affirmatively on a particular question, only those shares voted “for” or “against” such questions shall be included in the count.Abstentions and broker non-votes shall not be counted even though such shares shall be considered present and entitled to vote for the purposes of determining the presence of a quorum under Section (c)As used in these Bylaws, the term “abstention” means shares which are not voted “for” or “against” a question by a holder or holders present in person or represented by proxy at the meeting and entitled to vote such shares on the question, and the term “broker non-votes” means shares represented at a meeting by proxies held by brokers or nominees as to which instructions have not been received from the beneficial owner or persons entitled to vote and as to which the broker or nominee does not have discretionary power to vote on the question. 4 (d)Any vote at a shareholders meeting may be taken by voice vote or by show of hands unless a shareholder or the duly appointed proxy of a shareholder entitled to vote on the question objects in which case the vote shall be taken by written ballets. Section 2.11.Voting of Shares by Certain Holders.(a)Shares standing in the name of another corporation may be voted by such officer, agent or proxy as the bylaws of such corporation may authorize or, in the absence of such authorization, as the board of directors of such corporation may determine. (b)Shares held by an administrator, executor, guardian or conservator may be voted by him so long as the shares are part of the estate being served by him, either in person or by proxy, without a transfer of such shares into his name.Shares standing in the name of a trustee may be voted by him, either in person or by proxy, but no trustee shall be entitled to vote shares held by him without a transfer of such shares into his name as trustee. (c)Shares standing in the name of a receiver may be voted by the receiver, and shares held by or under the control of a receiver may be voted by such receiver without the transfer into the receiver’s name if authority to do so has been given in an appropriate order of the court by which the receiver was appointed. (d)A shareholder whose shares are pledged may vote the shares until the shares have been transferred into the name of the pledgee, and thereafter the pledgee may vote the shares so transferred. (e)Shares of the Corporation’s stock either (i) owned by the Corporation itself, (ii) owned by another corporation, the majority of the voting stock of which is owned or controlled by the Corporation, or (iii) held by the Corporation in a fiduciary capacity shall not be voted, directly or indirectly, at any meeting, and shall not be counted in determining the total number of outstanding shares at any given time. Section 2.12.Record Date; Closing Transfer Books.(a)The Board may fix in advance a record date for the purpose of determining shareholders entitled to notice of or to vote at a meeting of the shareholders, the record date to be not less than ten nor more than 60 days prior to the meeting, or the Board may close the stock transfer books for such purpose for a period of not less than ten nor more than 60 days prior to such meeting. (b)In the absence of action by the Board fixing a record date, the date upon which the notice of the meeting is mailed shall be the record date for the purpose of determining shareholders entitled to vote at the meeting. 5 Article 3:Directors Section 3.01.Management.The business and affairs of the Corporation shall be managed by the Board of Directors, which may exercise all such powers of the Corporation and do all such lawful acts and things as are not, by law, the Articles or these Bylaws, required to be exercised or done by the shareholders. Section 3.02.Number; Qualification; Election; Term. (a)Subject to Section 3.02(b), the Board of Directors shall consist of nine Directors, none of whom need be shareholders of the Corporation or residents of the State of Texas.The Directors shall be divided into three classes consisting of three Directors each.At each annual shareholders meeting, Directors shall be elected for the class whose term of office expires at that meeting, and the Directors so elected shall hold office until the third succeeding annual shareholders meeting after their election and until their successors are elected and qualified. (b)Notwithstanding subsection (a) of Section 3.02, two Directors in addition to the nine provided by subsection (a) shall serve from (date of adoption of this amendment to the Bylaws) to the 2004 annual shareholders’ meeting.Commencing at the 2004 annual shareholders’ meeting, the Board of Directors shall consist of twelve directors, none of whom need be shareholders of the Corporation or residents of any particular state.The Directors shall be divided into three classes consisting of four Directors each.The term of the three Directors serving as such on (date of adoption of this amendment to the Bylaws) who were elected at the 2001 annual shareholders’ meeting shall continue until the Company’s 2004 annual meeting.The term of the three Directors serving as such on (date of adoption of this amendment to the Bylaws) who were elected at the Company’s 2002 annual shareholders’ meeting shall continue until the Company’s 2005 annual shareholders’ meeting.The term of the three Directors serving as such on (date of adoption of this amendment to the Bylaws) who were elected at the Company’s 2003 annual shareholders’ meeting shall continue until the 2006 annual shareholders’ meeting.At the Company’s 2004 annual shareholders’ meeting (i) four
